EXHIBIT 10.126

 

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT

is entered into effective as of the 1st day of October, 2001 (the "Effective
Date"), by and between Vision Twenty-One, Inc. (the "Company") and Ellen Gordon
(the "Consultant").



The Company and the Consultant agree to the following: 

Retention as Consultant.
The Company hereby retains Consultant, and the Consultant hereby agrees to
render consulting services to the Company, upon the terms and conditions set
forth herein.
Duties.
The Consultant agrees that she will, as an independent contractor, provide such
services to the Company with respect to the information systems and related
activities of the Company and its subsidiaries as are assigned to her by the
Chief Executive Officer of the Company from time to time (collectively, the "
Projects
"). The Consultant shall be provided with written notice of each Project,
including the nature and scope of the Project, within a reasonable period of
time prior to the requested performance of each Project. Prior to commencement
of a specific Project, the Consultant shall provide the Company with an estimate
of the number of hours anticipated to complete such Project (the "
Individual Project Time Estimate
"). If, during the pendency of a particular Project, the Consultant determines
that the actual number of hours needed to complete such Project are expected to
exceed the Individual Project Time Estimate, the Consultant shall notify the
Company of the anticipated increase in the Individual Project Time Estimate and
obtain the Company's approval to provide services in excess of the Individual
Project Time Estimate.
Independent Contractor Status.
The parties recognize that Consultant is an independent contractor and not an
employee, agent or representative of the Company or its subsidiaries, and that
the Company will not incur any liability as a result of the Consultant's
actions. Consultant shall at all times disclose that she is an independent
contractor of the Company and she shall not represent to any third party that
she is an employee, agent or representative of the Company other than as
expressly stated herein. The Company shall not withhold any funds from the
Consultant for tax or other governmental purposes, and the Consultant shall be
responsible for the payment of same. Consultant shall not be entitled to receive
any employment benefits offered to employees of the Company, including workers'
compensation coverage. The Company shall not exercise control over the
Consultant.
Compensation.
In consideration for the services rendered by Consultant pursuant to paragraph 2
hereof, the Company hereby agrees to: (i) pay the Consultant the amount of
$140.00 per hour; and (ii) waive the mitigation provision set forth in the last
sentence of Section 5 (a)(1) of the Amended And Restated Employment Agreement
dated May 30, 2001 among the Company, Consultant, MEC Health Care, Inc. and
Block Vision, Inc. (the "
Prior Employment Agreement
") with respect to any compensation paid to Consultant by the Company pursuant
to this paragraph 4. Consultant will invoice the Company periodically, at
Consultant's convenience. All invoices shall be subject to review and approval
by the Company's Chief Financial Officer prior to payment, taking into account
all applicable Individual Project Time Estimates. All approved invoices shall be
paid within fifteen (15) days of the Company's receipt of same. If all or any
part of an invoice is not approved by the Chief Financial Officer, the Chief
Financial Officer shall notify Consultant within fifteen (15) days of the
Company's receipt of such invoice and the parties shall use their best efforts
to resolve the dispute.
Term.
The term of this Agreement shall commence on the Effective Date and shall
continue until June 30, 2002, unless sooner terminated by either party pursuant
to paragraph 6 hereof.
Termination.

(a) Either party shall have the right to terminate this Agreement upon at least
thirty (30) days prior written notice to the other party, and such termination
shall be effective as of the date set forth in such notice, or such other date
as is mutually agreed to by the parties.

(b) In the event of a material breach, the non-breaching party may terminate
this Agreement upon ten (10) days prior written notice (the "Notice Period") to
the breaching party. The party claiming the right to terminate thereunder shall
set forth in the notice the facts underlying the claim that the other party is
in breach of this Agreement. If the breach is remedied prior to the expiration
of the Notice Period, the Agreement shall continue in effect until otherwise
terminated pursuant to this paragraph 6. Material breach includes, but is not
limited to, a failure by either party to perform, in whole or in part, any
provision contained in this Agreement.

(c) The Company shall have the right to terminate this Agreement at any time,
if: (i) Consultant engages in fraudulent conduct which involves the property of
the Company or its subsidiaries; (ii) Consultant is convicted of, or pleads nolo
contendere with respect to any criminal offense or any activity involving moral
turpitude; (iii) Consultant shall have engaged in any activity which would
disrupt or hinder the Company's business or harm the integrity of the Company or
its reputation in the industry. Upon termination of this Agreement pursuant to
this paragraph 6 (c), the Company shall have no obligation to make any further
payments to Consultant under paragraph 4.

(d) This Agreement may be terminated at any time upon the mutual consent of the
Company and Consultant.

Company Property.

Any document or other material prepared by the Consultant, alone or with others
in the course of providing services hereunder specific to the Company or its
affiliates, including, with out limitation, any source codes for the Projects,
shall be the property of the Company. Upon the termination or expiration of this
Agreement, Consultant shall promptly return to the Company all files, reports,
documents or other records or materials of any kind pertaining to the Company or
any of its affiliates.



Confidentiality.

The Consultant agrees that she shall keep all confidential and proprietary
information of the Company or relating to the businesses of the Company and its
subsidiaries (including, but not limited to, information regarding the Company's
affiliates, clients, pricing policies, methods of operation, proprietary
computer programs and trade secrets) confidential, and that she will not (except
with the Company's prior written consent), during the term of this Agreement or
thereafter, disclose such confidential information to any person, firm,
corporation, association or other entity (except the Company) under any
circumstances during or after the term of this Agreement. The foregoing shall
not apply to any information which is already in the public domain, or is
generally disclosed by the Company or is otherwise in the public domain at the
time of disclosure. The provisions of this paragraph 8 are cumulative of and are
not intended to replace or supersede the provisions regarding the protection of
confidential information set forth in Section 9 of the Prior Employment
Agreement.



Adherence to Laws.

Consultant agrees to comply with all federal, state and local laws and
regulations applicable to any activities carried out while providing consulting
services to the Company under the provisions of this Agreement.



Conflict of Interest.

Consultant shall exercise reasonable care and diligence to prevent any actions
or conditions which could result in a conflict with the best interests of the
Company.



Entire Agreement.

This Agreement contains all of the terms and conditions agreed upon by the
parties and supersedes all other agreements, expressed or implied, regarding the
subject matter hereof and supersedes any prior oral understandings of the
parties. Any amendments to this Agreement must be in writing and executed by
both parties to this Agreement.



IN WITNESS WHEREOF,

this Agreement has been duly executed effective as of the day and year indicated
above.





VISION TWENTY-ONE, INC.

CONSULTANT

 

 

/s/ Mark Gordon
By:____________________________

Name: Mark Gordon
Title: Chief Executive Officer

/s/ Ellen Gordon
___________________________

Ellen Gordon



